Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/2/2021 has been entered.

Claim Objections
Claims 10-11 objected to because of the following informalities: in claim 10, line 1, the phrase “compressor” should be changed to “the compressor”; in claim 11, line 1, the phrase “compressor” should be changed to “the compressor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo (US20050126298).
Claim 12:  Mo discloses a switch assembly (Figs. 1-7) comprising a diaphragm assembly (26) that is configured to move according to a tank pressure of an air compressor (paragraphs 3-4); a first lever (52) connected to the diaphragm assembly and having a first pivot point and a second pivot point (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “pivot points” which allow for first and second modes having disparate cut-in pressures which will be expressed as first and second pivot points and which can be interpreted, at these multiple pivot points to represent a new configuration or switch such as constituting a “standard differential switch” or “a close differential switch”); and a second lever (54) connected at a first end to the first lever through a torsion spring (72), wherein the first pivot point enables a first mode of operation (and constituting a standard differential switch configuration) having a first range which is the difference between a first cut-out pressure and a first cut-in pressure, wherein the second pivot point enables a second mode of operation (and constituting a close differential switch configuration) having a second range which is the difference between a second cut-out pressure and a second cut-in pressure (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “pivot points” which allow for first and second modes having disparate cut-in pressures which will be expressed as first and second pivot points), wherein the second range is smaller than the first range (Examiner notes that the second mode of operation can be chosen to have a cut-in pressure which is higher than the first mode; with the same cut-out pressure, then, this second mode will be smaller than the first), and 
Claim 13:  Mo and Brashears teach the previous limitations.  Mo further discloses that the second mode of operation adds compressor output over the first mode of operation to extend operable time of a tool that is connected to the air compressor that is controlled by the first mode and the second mode (Examiner notes that compressor output/engagement would be increased with the smaller range as the tool is in use).
Claim 14:  Mo and Brashears teach the previous limitations.  Mo further discloses that the second lever has a second end that includes a switch electrode (42) that turns a compressor motor on or off.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458).
Claim 1:  Mo discloses a switch assembly (Figs. 1-7), comprising a first mode of operation (paragraphs 7 and 34, Examiner noting that the adjustable cut-in pressure allows for multiple “modes” or configurations and a first mode configuration can be 
Mo is not explicit about a particular tool being used.  However, it is well known for compressor applications to use tools with compressor applications as is taught by Brashears (paragraph 3).  It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to include a tool as taught by Brashears with the compressor apparatus of Mo to complete certain activities such as nailing, stapling, grinding, etc.
Claim 5:  Mo and Brashears teach the previous limitations.  Brashears further teaches that the tool includes one or more of the following: a grinder, a sander, a cutter, a polisher, and a drill (paragraph 3).
Claim 7:  Mo and Brashears teach the previous limitations.  Mo further discloses that the first mode is a normal mode of operation, and wherein the second mode provides a compressor output that exceeds the compressor output during the normal mode of operation (Examiner noting that if the second mode is chosen with a smaller range and same cut-off as the first mode, the second mode will cause an increased air compressor output/usage due to the fact that it will have a higher cut-in point and activate the compressor more frequently than in the chose first mode which could be viewed as a “normal” mode).  
Claim 9:  Mo and Brashears teach the previous limitations.  Mo further discloses a first lever (54); and a second lever (52) connected to the first lever through a torsion spring (72), wherein the first lever includes a switch contact (42) at one end that turns the compressor on or off.  
Claim 10:  Mo and Brashears teach the previous limitations.  Mo further discloses that the compressor is turned off when a tank pressure exceeds the first cut-out pressure in the first mode of operation and when the tank pressure exceeds the second cut-out pressure in the second mode of operation (paragraph 3, Examiner noting that the cut-out pressures can be shared by the first and second modes).  
Claim 11:  Mo and Brashears teach the previous limitations.  Mo further discloses that compressor is turned on when a tank pressure is less than the first cut-in pressure in the first mode of operation and when the tank pressure is less than the .
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458) as evidenced by DSLReports (http://www.dslreports.com/forum/r23958945-Higher-CFM-airtool-on-lower-CFM-compressor, dated March 16, 2010).
Claim 2:  Mo and Brashears teach the previous limitations.  While not explicit about using a tool that has an air consumption rate that exceeds or is less than the compressor output of the compressor, such an activity is in common practice, as evidenced by DSLReports  (Examiner noting the acceptable practice of using a tool with a greater consumption than its associated compressor and advocacy for using a tool that does not exceed the compressor output).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US20050126298) in view of Brashears (US20050031458) as evidenced by Ferguson (US 4,201,517).
Claims 3-4:  Mo and Brashears teach the previous limitations.  While not explicit about pressure switch ranges being between approximately 12 psi and 20 psi and approximately 0 psi and 3 psi, such pressure switch activation ranges are well known as taught by Ferguson (Fig. 2, col. 4, lines 32-36, note Load/Unload range from 90-110 psi and open/close trigger amounts of element 80/90 of 92-95 psi and 110-97 psi).

Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746